Citation Nr: 1003965	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-31 320	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines

THE ISSUES

1.  Whether the rating decision by the RO in September 1955 
that reduced the schedular rating for multiple sclerosis from 
100 percent to 10 percent remained pending upon the death of 
the Veteran or whether it contained clear and unmistakable 
error for the purpose of accrued benefits.

2.  Whether the Veteran had a pending claim for increase for 
multiple sclerosis prior to severance of service connection 
in December 1957 for the purpose of accrued benefits.

REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran served in the Philippine Army from January 1942 
to June 1946 with recognized guerrilla service from January 
1944 to June 1946.  He died in June 1990.  The Appellant is 
the surviving spouse of the Veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

Procedural History 

In unappealed rating decision in November 1990, the RO denied 
service connection for the cause of the Veteran's death.  In 
a decision in January 1997, the Board denied the Appellant's 
application to reopen the claim.  On appeal of the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), in a memorandum decision in March 1999, the 
Court vacated and remanded the Board's decision.  Thereafter, 
in a decision in June 2000, the Board again denied the 
Appellant's application to reopen the claim.  On appeal of 
the Board's decision to the Court, in an Order in May 2001, 
the vacated and remanded the claim in light of the enactment 
of the Veterans Claims Assistance Act of 2000.  Subsequently, 
in a decision in December 2003, the Board reopened the claim 
based on new and material evidence and then granted service 
connection for the cause of the Veteran's death. 

In the decision in December 2003, the Board referred to the 
RO the question of clear and unmistakable error in a rating 
decision in December 1957 by the RO, severing service 
connection for multiple sclerosis for the purpose of accrued 
benefits.  

In rating decision in February 2004, the RO implemented the 
Board's decision and granted service connection for the cause 
of death and for eligibility for Dependents' Educational 
Assistance, both effective December 31, 2001.  The 
Appellant's attorney contested the effective date assigned 
and filed a writ of mandamus with the Court to compel the RO 
to issue a statement of the case on the issue.  In a rating 
decision in December 2004, the RO amended the effective date 
for the grant of service connection for the cause of death 
and for eligibility for Dependents' Educational Assistance to 
January 27, 1993.  In April 2005 in an Order, the Court 
dismissed the petition for a writ of mandamus as moot.  

In a rating decision in November 2004, the RO adjudicated the 
claim of clear and unmistakable error in the rating decision 
in December 1957 by the RO, severing service connection for 
multiple sclerosis, and found no such error.  The RO notified 
the Appellant and her attorney by letter in December 2004 of 
the adverse determination and of her appellate rights.  In 
August 2006, the Appellant's attorney withdrawn the notice of 
disagreement to the rating decision in November 26, 2004, as 
to clear and unmistakable error as to the severance of 
service connection for multiple sclerosis.  As the rating 
decision in December 1957 by the RO was subsumed by a 
decision of the Board in October 1958, 38 C.F.R. § 20.1104, 
only the Board's decision could be challenged on the basis of 
clear and unmistakable error and such a claim has not been 
raised.  Accordingly, the matter of whether there was clear 
and unmistakable error in the decision of the Board in 
October 1958, severing service connection for multiple 
sclerosis is not now before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  In a rating decision in February 1953, the RO granted 
service connection for multiple sclerosis; and in a rating 
decision in March 1953, the RO granted a 100 percent 
schedular rating for multiple sclerosis effective March 2, 
1953. 

2.  In a rating decision in September 1955, the RO reduced 
the 100 percent schedular rating for multiple sclerosis to 10 
percent effective November 12, 1955; and in a rating decision 
in November 1955, the RO confirmed the rating reduction, 
which was implicitly denied by the Board in a decision in 
October 1958. 

3.  During his lifetime, the Veteran did not file a claim of 
clear and unmistakable error in either the rating decision of 
September 1955 or of November 1995, adjudicating the rating 
reduction for multiple sclerosis from 100 percent to 10 
percent.

4.  In rating decisions in May 1956, in October 1956, and in 
March 1957, the RO denied a rating higher than 10 percent for 
multiple sclerosis, which the Veteran appealed to the Board. 

5.  In June 1957, before deciding the claim for increase, in 
accordance with 38 C.F.R. § 19.6, in a memorandum, the Board 
referred the question of the correctness of the diagnosis of 
multiple sclerosis on which service connection was predicated 
to the VA's Chief Medical Director; in August 1957, the VA's 
Chief Medical Director certified that the prior diagnosis of 
multiple sclerosis was not correct.



6.  In September 1957, in accordance with 38 C.F.R. § 19.6, 
in a memorandum, the Board referred the Veteran's case to 
VA's Chief Benefits Director for an administrative review; in 
September 1957, after review the VA's Chief Benefits Director 
returned the Veteran's case to the RO to adjudicate in the 
first instance severance of service connection in accordance 
with 38 C.F.R. § 3.9. 

7.  In rating decision in October 1957, the RO proposed to 
sever service connection for multiple sclerosis; after the 
Veteran was notified of the proposal to sever service 
connection, in a rating decision in December 1957, the RO 
severed service connection for multiple sclerosis because the 
initial rating decision, granting service connection involved 
clear and unmistakable error, effective December 31, 1957.  

8.  On appeal of the severance of service connection for 
multiple sclerosis, in a decision in October 1958, the Board 
held that the grant of service connection for multiple 
sclerosis was clearly and unmistakably erroneous and denied 
the restoration of service connection. 


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, at the time of his 
death, the Veteran did not have a pending claim, pertaining 
to the rating reduction for multiple sclerosis from 100 
percent to 10 percent as adjudicated by the RO in rating 
decisions in September 1955 and in November 1955.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).

2.  For the purpose of accrued benefits, at the time of his 
death, the Veteran did not have a pending claim of clear and 
unmistakable error, pertaining to the rating reduction for 
multiple sclerosis from 100 percent to 10 percent as 
adjudicated by the RO in rating decisions in September 1955 
and in November 1955.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000 (2009).

3.  For the purpose of accrued benefits, at the time of his 
death, the Veteran did not have a pending claim for increase 
for multiple sclerosis before the severance of service 
connection for multiple sclerosis.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400(o)(1), 3.1000 
(2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Where as here the resolution of the appeal is dependent on 
statutory and regulatory interpretation and the facts are not 
disputed, the VCAA does not apply.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History 

In a rating decision in February 1953, the RO granted service 
connection for multiple sclerosis.  In a rating decision in 
March 1953, the RO granted a 100 percent schedular rating for 
multiple sclerosis effective March 2, 1953. 

In August 1955, the RO required that the Veteran report for a 
VA examination.  On the basis of the examination findings, in 
a rating decision in September 1955, the RO reduced the 100 
percent schedular rating for multiple sclerosis to 10 percent 
effective November 12, 1955.  

The Veteran was notified that prior to the reduction he had 
60 days within which to submit additional evidence to show 
that the reduction was not warranted.  If he felt that the 
decision was incorrect, he could appeal at any time within 
one year from the date of the September 1955 notification 
letter and he would be furnished a VA Form 1-9 for that 
purpose.  38 C.F.R. § 3.9(e) (1955).

In a rating decision in November 1955, after considering 
additional evidence, the RO confirmed the rating reduction.  
The RO did not construe any of the Veteran's subsequent 
correspondence as an appeal of the rating reduction to the 
Administrator of Veterans Affairs.  

The RO did construe the correspondence as claims for 
increase.  In rating decisions in May 1956, in October 1956, 
and in March 1957, the RO denied a rating higher than 10 
percent for multiple sclerosis, which the Veteran then 
appealed to the Board. 

In June 1957, before deciding the claim for increase, in 
accordance with 38 C.F.R. § 19.6, in a memorandum the Board 
referred the question of the correctness of the diagnosis of 
multiple sclerosis on which service connection was predicated 
to the VA's Chief Medical Director.  In August 1957, the VA's 
Chief Medical Director certified that the prior diagnosis of 
multiple sclerosis was not correct.

In September 1957, in accordance with 38 C.F.R. § 19.6, in a 
memorandum, the Board referred the Veteran's case to VA's 
Chief Benefits Director for an administrative review.  In 
September 1957, after review, the VA's Chief Benefits 
Director returned the Veteran's case to the RO to adjudicate 
in the first instance severance of service connection in 
accordance with 38 C.F.R. § 3.9. 



In rating decision in October 1957, the RO proposed to sever 
service connection for multiple sclerosis.  After the Veteran 
was notified of the proposal to sever service connection, in 
a rating decision in December 1957, the RO severed service 
connection for multiple sclerosis because the initial rating 
decision, granting service connection involved clear and 
unmistakable error, effective December 31, 1957.  

On appeal of the severance of service connection for multiple 
sclerosis, in a decision in October 1958, the Board held that 
the grant of service connection for multiple sclerosis was 
clearly and unmistakably erroneous and denied the restoration 
of service connection. 

During his lifetime, the Veteran did not file a claim of 
clear and unmistakable error in either the rating decision of 
September 1955 or of November 1995, adjudicating the rating 
reduction for multiple sclerosis from 100 percent to 10 
percent.

The Veteran died in June 1990.  In a rating decision in 
November 1990, the RO denied the Appellant's claim of service 
connection for cause of the Veteran's death, which the 
Appellant did not appeal. 

In March 1994, the Appellant applied to reopen the claim of 
service connection for the cause of the Veteran's death.  
After the RO denied the application to reopen the claim, the 
Appellant appealed to the Board.  After decisions by the 
Board were vacated by the Court, in a decision in December 
2003, the Board found that new and material evidence had been 
submitted to reopen the claim of service connection for the 
cause of the Veteran's death and granted service connection 
for the cause of the Veteran's death based on a finding that 
multiple sclerosis contributed to cause the Veteran's death, 
which restored service connection for multiple sclerosis. 



In a rating decision in February 2004, the RO implemented the 
Board's decision and granted service connection for the cause 
of death and for eligibility to Dependents' Educational 
Assistance.  In a rating decision in December 2004, the RO 
amended the effective date for the grant of service 
connection for the cause of death and for eligibility for 
Dependents' Educational Assistance to January 27, 1993.  

In November 2005, the Appellant's attorney filed a claim for 
accrued benefits.  

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death may 
be paid to the proper claimant.  The benefits are referred to 
as accrued benefits.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  

An application for accrued benefits must be filed within a 
year after the date of a veteran's death.  A claim for 
dependency and indemnity compensation, including a claim of 
service connection for the cause of the Veteran's death, is 
deemed to include a claim for accrued benefits.  38 C.F.R. 
§ 3.1000(c).

A claim for accrued benefits is derivative of a Veteran's 
claim and the Appellant takes the Veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998).  A claim for VA benefits pending on the date of 
death means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death, including a 
claim of clear and unmistakable error in a prior rating or 
decision.  38 C.F.R. § 3.1000(d)(5).



Part 1

Whether the Rating Decision by the RO in September 1955, 
Reducing the Schedular Rating for Multiple Sclerosis from 100 
percent to 10 percent, Remained Pending upon the Death of the 
Veteran for the Purpose of Accrued Benefits

Counsel argues that the rating decision in September 1955, 
reducing the rating of multiple sclerosis from 100 percent to 
10 percent was pending at the time of the Veteran's death, or 
in the alternative, contained clear and unmistakable error.  

The record shows that in statements in December 1955 and in 
February 1956 the Veteran asked for "reconsideration" of 
the rating decisions, reducing the rating for multiple 
sclerosis from 100 percent to 10 percent.  The RO construed 
the statements as a claim for increase and denied the claim 
in rating decisions in May 1956, in October 1956, and in 
March 1957.  

The Board reasonably construes the Veteran's request for 
"reconsideration" as intent to appeal the rating reduction. 

Whether the Veteran had a pending claim for increase for 
multiple sclerosis prior to severance of service connection 
in December 1957 for the purpose of accrued benefits is 
separately addressed in Part 3. 

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court 
held that a claim remains pending until there is either a 
recognition of the substance of the claim in a decision from 
which a claimant could deduce that the claim was adjudicated 
or an explicit adjudication of a subsequent claim for the 
same disability.  



In Adams v. Shinseki, 568 F.3d 956, 963 (2009), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim can be shown to have been 
implicitly denied when a decision discusses a claim in terms 
sufficient to put the claimant on notice that the claim was 
being denied, even if the language of the decision does not 
specifically deny that claim.  

In a decision October 1958, addressing the RO's rating 
decisions in May 1956, in October 1956, and in March 1957, 
denying a rating higher than 10 percent for multiple 
sclerosis, the Board held that the grant of service 
connection for multiple sclerosis was clearly and 
unmistakably erroneous and denied the restoration of service 
connection.  The denial of restoration of service connection 
for multiple sclerosis by the Board was an implicit denial of 
the rating reduction claim.  While the Board decision did not 
explicitly address the rating reduction, the fact that the 
Board found that service connection for the underlying 
disability, multiple sclerosis, should not have been granted 
was sufficient to put the Veteran on notice that the rating 
reduction claim was denied.  An important factor in 
considering whether the rating reduction claim was implicitly 
denied is that the rating reduction and the severance of 
service connection for the same disability are substantially 
related. 
See Adams at 964. 

Even if the Veteran had a pending rating reduction claim at 
the time of his death for the purpose of accrued benefits, 
which he did not, in 1958 under then 38 C.F.R. § 3.214(c) and 
now under 38 C.F.R. § 3.400(o)(1), retroactive increases or 
additional benefits will not be awarded after basic 
entitlement has been barred or terminated, such as by 
severance of service connection.  



The plain meaning of regulation then and now precluded a 
retroactive award of benefits prior to the December 31, 1957, 
severance of service connection.  Once service connection was 
severed, the Veteran was not entitled to an additional 
benefit prior to the date of severance of service connection 
as a matter of law and the Appellant is not be entitled any 
such benefit for the purpose of accrued benefits based on the 
evidence of record in the file at the date of the Veteran's 
death in 1990.  

As the law is dispositive, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Part 2 

Whether the Rating Decision by the RO in September 1955, 
Reducing the Schedular Rating for Multiple Sclerosis from 100 
percent to 10 percent, Contained Clear and Unmistakable Error 
for the Purpose of Accrued Benefits 

Counsel argues that the rating decision in September 1955, 
reducing the rating for multiple sclerosis from 100 percent 
to 10 percent, was clearly and unmistakably erroneous because 
the minimum schedular rating multiple sclerosis in 1955 was 
30 percent not 10 percent and therefore the Appellant is 
entitled to accrued benefits for the difference between 10 
and 30 percent prior to the severance of service connection.  

In order for the Appellant to be entitled to accrued benefits 
based on a claim of clear and unmistakable error, the Veteran 
would have had to have a claim of clear and unmistakable 
error pending at the time of his death, which he did not.  As 
the Veteran did not have a pending claim of clear and 
unmistakable error at the time of his death, the Appellant 
has no legal entitlement to accrued benefits based on such a 
claim. 

The claim for accrued benefits based on an allegation of 
clear and unmistakable error in the rating decision in 
September 1955 by the RO, is denied as a matter of law.  And 
as the law is dispositive, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Part 3

Whether the Veteran had a Pending Claim for Increase for 
Multiple Sclerosis prior to Severance of Service Connection 
in December 1957 for the Purpose of Accrued Benefits 

Counsel asserts that the Veteran had a pending appeal before 
the Board of the rating decision in May 1956 by the RO, 
denying a rating higher than 10 percent for multiple 
sclerosis.  

Counsel argues that even though service connection was 
severed the Board was still required to adjudicate the claim 
for increase and that because the claim was not considered by 
the Board the claim remained in appellate status and pending 
at the time of the Veteran's death in 1990 for the purpose of 
accrued benefits.  

In rating decisions in May 1956, in October 1956, and in 
March 1957, the RO denied a rating higher than 10 percent for 
multiple sclerosis, which the Veteran appealed to the Board 
and the case was forwarded to the Board in March 1957. 

In June 1957, before deciding the claim for increase, in 
accordance with 38 C.F.R. § 19.6, in a memorandum, the Board 
referred the question of the correctness of the diagnosis of 
multiple sclerosis on which service connection was predicated 
to the VA's Chief Medical Director.  In August 1957, the VA's 
Chief Medical Director certified that the prior diagnosis of 
multiple sclerosis was not correct.

In September 1957, the Board notified the Veteran that prior 
to taking action on his claim, the Board had referred the 
claim for further administrative attention. 

In September 1957, in accordance with 38 C.F.R. § 19.6, in a 
memorandum, the Board referred the Veteran's case to VA's 
Chief Benefits Director for an administrative review.  The 
Board stated that the question before the Board was an 
increase rating for multiple sclerosis, but there was a 
question as to the continuation of service connection for 
multiple sclerosis. 

In September 1957, the VA's Chief Benefits Director notified 
the Board that the Veteran's claim was returned to the RO to 
consider severance of service connection for multiple 
sclerosis, and the claim for increase was to be removed from 
the Board's docket. 

In accordance with 38 C.F.R. § 3.9, in a rating decision in 
October 1957, the RO proposed to sever service connection for 
multiple sclerosis.  After the Veteran was notified of the 
proposal to sever service connection, in a rating decision in 
December 1957, the RO severed service connection for multiple 
sclerosis because the initial rating decision, granting 
service connection involved clear and unmistakable error, 
effective December 31, 1957.  

The Veteran then appealed the severance of service connection 
for multiple sclerosis to the Board.  In a decision in 
October 1958, the Board held that the grant of service 
connection for multiple sclerosis was clearly and 
unmistakably erroneous and denied the restoration of service 
connection.  The denial of restoration of service connection 
for multiple sclerosis by the Board was an implicit denial of 
the claim for increase.  



Counsel argues that the claim for increase remained pending 
as there was no explicit adjudication of the claim or 
adjudication of a subsequent claim for the same disability.   
In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court 
held that a claim remains pending until there is either a 
recognition of the substance of the claim in a decision from 
which a claimant could deduce that the claim was adjudicated 
or an explicit adjudication of a subsequent claim for the 
same disability.  

In Adams v. Shinseki, 568 F.3d 956, 963 (2009), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim can be shown to have been 
implicitly denied when a decision discusses a claim in terms 
sufficient to put the claimant on notice that the claim was 
being denied, even if the language of the decision does not 
specifically deny that claim.  

While the Board decision did not explicitly denied the claim 
for increase, the fact that the Board found that service 
connection for the underlying disability, multiple sclerosis, 
should not have been granted was sufficient to put the 
Veteran on notice that the claim for increase was denied.  
The relatedness of claims, that is, the claim for increase 
and the severance of service connection for the same 
disability were substantially related, is an important factor 
in considering whether the claim for increase was implicitly 
denied.  See Adams at 964. 

Counsel also argues that the Board did not have the legal 
authority to refer the question of the continuation of 
service connection for multiple sclerosis before considering 
the claim for increase. 



Under 38 C.F.R. § 19.6 in effective in 1957 and in 1958 
(38 C.F.R. § 19.6 was subsequently revoked after the Board's 
decision in 1958):

The Board of Veterans Appeals has authority to 
correct errors in any question in issue.  If the 
Board finds a clear and unmistakable error on any 
question not in issue, such error will be brought 
to the attention of the proper organizational 
element by a memorandum from the chairman of the 
Board. 

Here, the Board was acting under the regulatory authority of 
then 38 C.F.R. § 19.6 when it referred the question for 
administrative review.  The Board brought the question to the 
proper organizational elements, the VA's Chief Medical 
Director to determine the correctness of the diagnosis of 
multiple sclerosis and the Chief Benefits Director to 
determine whether service connection for multiple sclerosis 
should be continued.  The Board's actions in 1957 were 
appropriate and in accordance then 38 C.F.R. § 19.6.

Even if the Veteran had a pending claim for increase at the 
time of his death for the purpose of accrued benefits, which 
he did not, in 1957 and in 1958 under then 38 C.F.R. 
§ 3.214(c) and now under 38 C.F.R. § 3.400(o)(1), retroactive 
increases or additional benefits will not be awarded after 
basic entitlement has been barred or terminated, such as by 
severance of service connection.  

The plain meaning of regulation then and now precludes a 
retroactive award of benefits prior to the December 31, 1957, 
severance of service connection.  Once service connection was 
severed, the Veteran was not entitled to an increase prior to 
the date of severance of service connection as a matter of 
law and the Appellant would not be entitled any such benefit 
for the purpose of accrued benefits.  

Counsel also argues that the Board's decision to grant 
service connection for cause of the Veteran's death in 
December 2003 refuted that multiple sclerosis was 
misdiagnosed in the 1950s and entitles the Appellant to 
accrued benefits.  

A claim for accrued benefits requires a pending claim on the 
date of the Veteran's death.  38 C.F.R. § 3.1000

As the Veteran did not have a pending claim for increase for 
multiple sclerosis or a pending claim of service connection 
for multiple sclerosis at the time of his death, the 
subsequent granting of service connection for cause of the 
Veteran's death does not change the rating decisions in 1956 
and in 1957 or Board decision in 1958 during the Veteran's 
lifetime based on the evidence in the file at the date of the 
Veteran's death in 1990. 

For the above reasons, the preponderance of the evidence is 
against the claim for increase for multiple sclerosis prior 
to severance of service connection in December 1957 for the 
purpose of accrued benefits, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                
(The ORDER follows on the next page.). 






ORDER

The claim for accrued benefits based on the rating decision 
by the RO in September 1955, reducing the schedular rating 
for multiple sclerosis from 100 percent to 10 percent, is 
denied. 

The claim for accrued benefits based on clear and 
unmistakable error in the rating decision by the RO in 
September 1955, reducing the schedular rating for multiple 
sclerosis from 100 percent to 10 percent, is denied. 

The claim for accrued benefit based on a claim for increase 
for multiple sclerosis prior to severance of service 
connection in December 1957 is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


